Name: Commission Regulation (EEC) No 3477/80 of 30 December 1980 amending various Regulations in the raw tobacco sector as a result of Greek accession
 Type: Regulation
 Subject Matter: European construction;  plant product;  trade policy;  agri-foodstuffs;  civil law;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31980R3477Commission Regulation (EEC) No 3477/80 of 30 December 1980 amending various Regulations in the raw tobacco sector as a result of Greek accession Official Journal L 363 , 31/12/1980 P. 0081 - 0081 Finnish special edition: Chapter 3 Volume 12 P. 0264 Greek special edition: Chapter 03 Volume 32 P. 0189 Swedish special edition: Chapter 3 Volume 12 P. 0264 Spanish special edition: Chapter 03 Volume 20 P. 0126 Portuguese special edition Chapter 03 Volume 20 P. 0126 COMMISSION REGULATION (EEC) No 3477/80 of 30 December 1980 amending various Regulations in the raw tobacco sector as a result of Greek accession THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece (1) and in particular Article 146 (2) thereof, Whereas, pursuant to Article 22 of the Act of Accession of Greece, the adaptations of the acts listed in Annex II to that Act are to be drawn up in conformity with the guidelines set out in that Annex; Whereas, in the raw tobacco sector, it is necessary to add certain expressions in Greek to Commission Regulation (EEC) No 1726/70 of 25 August 1970 on the procedure for granting the premium for leaf tobacco (2), as last amended by Regulation (EEC) No 1019/79 (3), and to Commission Regulation (EEC) No 2603/71 of 6 December 1971 on detailed rules for the conclusion of contracts for first processing and market preparation of tobacco held by intervention agencies (4), as last amended by Regulation (EEC) No 431/80 (5), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1726/70 is hereby amended as follows: >PIC FILE= "T0018265"> Article 2 The following terms are hereby added to the second subparagraph of Article 3 of Regulation (EEC) No 2603/71: >PIC FILE= "T0018266"> Article 3 This Regulation shall enter into force on 1 January 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1981. For the Commission Finn GUNDELACH Vice-President (1) OJ No L 291, 19.11.1979, p. 17. (2) OJ No L 191, 27.8.1970, p. 1. (3) OJ No L 127, 23.5.1979, p. 13. (4) OJ No L 269, 8.12.1971, p. 11. (5) OJ No L 49, 23.2.1980, p. 13.